Title: To Benjamin Franklin from Hugh Roberts, 20 May 1765
From: Roberts, Hugh
To: Franklin, Benjamin


Dear Friend BF
Philada. 20 of May 1765
Early to morrow Morning I intend for Chester where I have not been since thy departure, and when I consider’d, that was the last place I saw thee, I was spurr’d to Duty and must write. Imprimis, I frequently Visit thy little Family, thy Wife and daughter Sally are well, but not quite settled in the new House. My intended journey to Chester is to accompany my worthy Friend Samuel Neave who embarks from thence to visit his near Relations in England; his great integrity in the course of thirty years, has gain’d the Esteem of every honest Man among us, and tho’ at times his warmth in censuring our Clandestine and prohibited Trade, has not obtain’d the approbation of all, yet with high repute he has gain’d a plentiful Fortune and with that uprightness of heart, that if generally follow’d, would have caused the Characters of our Pennsylvania Traders, to have stood in a much fairer view at present, with our Masters in England; and distinguish’d us from the illicite Traders on the Continent of America; and when I shall hear that you, two of my honest hearted Friends have met, tho on the remotest part of the Globe, ’twill give me joy.
As to our contentious affairs; thine and the Governments Enimies, Enimies to that Truth which includes every Virtue, are in a decline, their Flame is expired, and no more than a feeble offencive Smoke remains, that has not strength enough to convey Fire; and altho’ thy Cool Reasons, delivered with Truth and Energy, appear’d to make little impression on them, they are foil’d nay drubb’d with weapons, shall I say, better adapted to their Genius, and much keener than their Own. So that the false Names of the Dove and the Ewe-in every appearance now show the Vulture and the Wolf—the Notes of the black Smith and All-in-song united, are become feeble, and their Countenances fallen, as if they had no other prospect than to be All-enterred with their, really-dejected Patron—Excuse this Flight.
I somtimes Visit the worthy remains of the Antient Junto, for whom I have a high Esteem, but alas the Political Polemical divisions, have in some measure contributed to lessen that Harmony, we there formerly Enjoy’d.
In a late pamphlet called an Address, the Authors have portray’d a quondam Friend of ours in such strong Lines that no person to whom the Man is known, on this side of the Atlantic, is at a loss, even at first View: yet from any description I could give, thou would be ready to ask who Isse they have pictured with an air of Contempt. He is a person that has been long accustomed to an outward appearance of humility, and under that Cloak carries some pernicious points, which I think he could not do, under any other Mask; And is it not sufficient to give an honest Mind, an high an exalted Idea of Religion and Virtue that some of the most cunning and meanest part of Mankind, deem it the best Skreen for their Conduct? However my Dear Friend, by this time I think many more are convinced of the sincerity of thy Intentions, and tho some weak Politicians and Mad Zealots have not Candour enough to acknowledge it, I hope thou wilt ever stand above the reach of their Malice, and if they should continue to endeavour to depress thee by Calumny; I beleive thy Integer Vita will be thy preservation and Eclipse their Tinsel’d Glory.
When I began to Scribble, ’twas with some reluctance but when once engaged I scarce know when to bid thee Adieu. Thy real Friend
Hugh Roberts
NB a Seal for the Hospital
 
Addressed: To / Dr. Benjamin Franklin / at London / per favour of / Samuel Neave
Endorsed: H. Roberts May 20. 1765
